Case 9:18-cv-80176-BB Document 92-1 Entered on FLSD Docket 02/14/2019 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                        Case No. 9:18-cv-80176

  IRA KLEIMAN,
  as personal representative of
  the estate of David Kleiman,
  and W&K INFO DEFENSE RESEARCH,
  LLC

         Plaintiffs,

  v.

  CRAIG WRIGHT,

        Defendant.
  _____________________________________/


           WRIGHT’S FIRST REQUEST FOR PRODUCTION AND INSPECTION

         In accordance with Rule 34 of the Federal Rules of Civil Procedure, Wright requests that

  plaintiffs Ira Kleiman, as personal representative of the estate of David Kleiman, and W&K Info

  Defense Research LLC, produce for inspection and copying, within the time provided by the

  Federal Rules, originals of the documents identified below.

                                          I. DEFINITIONS

          As used in this request for production (the “Document Request”), the following terms

  and words have the following meanings:

         A.      “ATO” means the Australian Tax Office.

         B.       “Communications” means any oral, written, or electronic transmission of

  information, including, but not limited to, letters or correspondence, conversations, meetings,
Case 9:18-cv-80176-BB Document 92-1 Entered on FLSD Docket 02/14/2019 Page 2 of 8



  discussions, telephone calls, telegrams, telecopies, telexes, seminars, conferences, messages,

  facsimile transmissions, electronic mail, vistomail, notes or memoranda.

            C.    “Control” means in your possession, custody, under your direction, or available to

  you upon reasonable demand, and includes in the possession, custody, or available upon reasonable

  demand, of those under the direction of you or your employees, subordinates, counsel, accountants,

  consultants, experts, parent or affiliated corporations, and any persons purporting to act on your

  behalf.

            D.    “Cryptocurrency” means any digital currency in which encryption techniques are

  used to regulate the generation of units of currency and verify the transfer of funds, operating

  independently of a central bank. It shall include, but not be limited to, Bitcoin, Bitcoin Cash, any

  other “forked” Bitcoin asset, and Etherium’s Ethers.

            E.    “Defendant” means all defendants to this action, their principals, and any of their

  Agents.

            F.    “Document” means any item within the scope of Rule 34 of the Federal Rules of

  Civil Procedure, including, without limitation, any written or graphic matter or other means of

  preserving thought or expression, all tangible things from which information or thoughts can be

  processed or transcribed, and all copies containing additional matter, however produced or

  reproduced, of any kind and description, in your actual or constructive possession, custody, care,

  or control, that pertain directly or indirectly, in whole or in part, either to any of the subjects

  listed below or to any other matter relevant to this action, or which are themselves listed below

  as specific documents, including, but not limited to, the following: correspondence, memoranda,

  notes, messages, letters, telegrams, teletyped messages, facsimiles, electronic mail, text

  messages, social-media posts, bulletins, diaries, chronological data, minutes, books, reports,




                                                     2
Case 9:18-cv-80176-BB Document 92-1 Entered on FLSD Docket 02/14/2019 Page 3 of 8



  charts, ledgers, invoices, worksheets, receipts, computer memory, word processing data,

  computer printouts, work-product schedules, account records, patents, licenses, legal pleadings,

  minutes of directors’ meetings, minutes of shareholders’ or other meetings, work assignments,

  transaction files, statistical records, financial records, bank records, security agreements, testing

  reports, newspaper or magazine articles, stories or clippings, affidavits, pleadings, contracts,

  transcripts, surveys, graphic representations of any kind, photographs, graphs, microfilms,

  videotapes, tape recordings, motion pictures or other films, or information maintained in any

  electronic medium (including, but not limited to, information found in computer hard drives,

  flash drives, USB drives, pocket drives, CDs, backup tapes, metadata, and PDFs).

          G.      “Including” means “including without limitation.”

          H.      “Plaintiffs” mean Ira Kleiman as the personal representative of the Estate of

  David Kleiman, and W&K Info Research Defense LLC, and their respective affiliates,

  subsidiaries, parent companies, principals, or agents.

          I.      “You” means the Plaintiffs in this action and any agent, employee, officer, director,

  attorney, independent contractor, or any other person acting at the direction of, or on behalf of,

  Plaintiffs.

          J.      Wherever necessary to ensure the completeness or accuracy of these document

  requests, the singular shall include the plural and the plural shall include the singular.

                                 II.     RELEVANT TIME FRAME

          Unless specified in a request, this request includes and encompasses all information available

  from March 12, 2008 to the present.




                                                     3
Case 9:18-cv-80176-BB Document 92-1 Entered on FLSD Docket 02/14/2019 Page 4 of 8



                                       III.    INSTRUCTIONS

          1.      Plaintiffs should produce the documents as follows: (1) in the exact order in which

  they are kept in the ordinary course of business; or (2) classified according to the specific request(s)

  to which they are responsive.

          2.      To the extent that you do not have possession, custody, or control of any documents

  identified as responsive to a particular request herein, please indicate the lack of possession,

  custody, existence, or control of the responsive documents in your response.

          3.      All electronic documents and e-mail are requested to be produced in electronic

  format by a forensically sound method, with all original metadata preserved and intact.

          4.      ESI should be produced as follows:

                  a.      Email, instant messaging, calendar, contacts, and word processing files

                          must be derived from the original electronic media and converted to single-

                          page .tiff images with accompanying system metadata (e.g., author,

                          recipient(s), “cc” recipient(s), “bcc” recipient(s), date and time of creation

                          and receipt, date and time of modification, etc.) and substantive metadata

                          (e.g., the substance of the changes, etc.), with all attachments. All

                          chronological metadata shall be standardized to Eastern Standard Time. The

                          Defendants reserve the right to request native format production for ESI.

                          Upon such request, Plaintiffs shall produce specific documents (identified

                          by Bates number or range) in original native electronic format.

                  b.      Dynamic files (e.g. databases, spreadsheets, project files, etc.) shall be

                          produced in original native format with all accompanying metadata, along




                                                     4
Case 9:18-cv-80176-BB Document 92-1 Entered on FLSD Docket 02/14/2019 Page 5 of 8



                        with all such software necessary to interpret the produced information if

                        such software is not readily commercially available.

                 c.     For all ESI not specified above, production shall be made in native format

                        with all accompanying metadata, along with all software necessary to

                        interpret the produced information if such software is not readily

                        commercially available, unless the Defendants specifically agree to a

                        different form of production.

         5.      If any document requested here was previously in your possession, custody, or

  control but is no longer, state the following for each document in your response to this First

  Request for Production:

                 a.     the type of document (that is, correspondence, memorandum, e-mail, etc.);

                 b.     the date of the document;

                 c.     any person(s) who signed the document;

                 d.     any person(s) who received the document or a copy of it;

                 e.     any person(s) now in possession of the document;

                 f.     the substance of the document; and

                 g.     the disposition of the document, including the date of disposition.

         6.      This Request for Production of Documents does not seek the production of

  documents protected by the attorney-client privilege or work-product rule. However, if you

  withhold production of a document requested here as privileged, work product or on any other

  basis, please state the following in a privilege log for each document withheld:

                 a.     the type of document (e.g., correspondence, memorandum, e-mail);

                 b.     the date of the document;




                                                    5
Case 9:18-cv-80176-BB Document 92-1 Entered on FLSD Docket 02/14/2019 Page 6 of 8



                 c.     the person(s) who signed the document;

                 d.     the person(s) who received the document or a copy of it;

                 e.     the reason for non-production; and

                 f.     the substance of the document.

                 IV.     REQUESTS FOR PRODUCTION AND INSPECTION

         1.      All documents related to devices that belonged to David Kleiman, including any

  hard drives, computers, tablets, phones, and flash drives that were used by David Kleiman to mine

  bitcoin as alleged in the Amended Complaint.

         2.      All documents related to the metal encased USB drive that David Kleiman kept on

  his person, including the USB itself.

         3.      All documents related to communications between You and Craig Wright.

         4.      All documents related to communications between You and the U.S. Internal

  Revenue Service about the U.S. tax filings for or on behalf of David Kleiman and the Estate of

  David Kleiman.

         5.      All documents related to U.S. federal tax returns for David Kleiman and the Estate

  of David Kleiman, including the tax returns.

         6.      All documents related to communications between You and the ATO.

         7.      All documents related to communications between Louis Kleiman and Craig

  Wright.

         8.      All documents related to communications between Ira Kleiman and Craig Wright.

         9.      All documents related to communications between David Kleiman and Ira

  Kleiman.




                                                 6
Case 9:18-cv-80176-BB Document 92-1 Entered on FLSD Docket 02/14/2019 Page 7 of 8



            10.   All documents related to Liberty Reserve, including communications with that

  entity.

            11.   All documents relating to the contracts and agreements attached as exhibits 5, 10,

  and 15 to the Amended Complaint, including any communications.

            12.   All documents related to Ira Kleiman’s administration of David Kleiman’s estate,

  including any communications.

            13.   All documents related to W&K Info Defense Research, LLC, including any

  communications.

            14.   All documents related to companies, corporations, trusts, or entities in which David

  Kleiman had any ownership or financial interest.

                                                Dated: January 4, 2019


                                                RIVERO MESTRE LLP

                                                Attorneys for Craig Wright
                                                2525 Ponce de León Blvd., Suite 1000
                                                Miami, Florida 33134
                                                Telephone: (305) 445-2500
                                                Facsimile: (305) 445-2505
                                                E-mail: arivero@riveromestre.com
                                                E-mail: jmestre@riveromestre.com
                                                E-mail: arolnick@riveromestre.com
                                                Secondary: receptionist@riveromestre.com

                                                By:     /s/ Andrés Rivero__________
                                                        ANDRES RIVERO
                                                        Florida Bar No. 613819
                                                        JORGE A. MESTRE
                                                        Florida Bar No. 088145
                                                        ALAN H. ROLNICK
                                                        Florida Bar No. 715085




                                                   7
Case 9:18-cv-80176-BB Document 92-1 Entered on FLSD Docket 02/14/2019 Page 8 of 8



                                  CERTIFICATE OF SERVICE

         I certify that on January 4, 2019, I electronically served this document on all counsel of
  record by e-mail.
                                                               /s/ Andrés Rivero
                                                               ANDRÉS RIVERO




                                                  8
